 1
 2                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
 3                                                               EASTERN DISTRICT OF WASHINGTON



 4                                                               Dec 17, 2018
                                                                      SEAN F. MCAVOY, CLERK
 5
 6                     UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
 7
   ALFREDO CRUZ ESQUIVEL, as an
 8 individual; and DONALD DAVID                NO. 2:18-cv-00148-SAB
 9 WILLARD, as an individual,
10             Plaintiffs,                     ORDER GRANTING
11                                             STIPULATED MOTION TO
               v.                              AMEND COMPLAINT
12
   The UNITED STATES OF AMERICA,
13 the UNITED STATES OF AMERICA
14 acting through its agent BUREAU OF
   LAND MANAGEMENT; and
15 ARMANDO FONESCA, an individual, in
16 both his personal and representative
   capacities; and TOM DOE, a BUREAU
17 OF LAND MANAGEMENT EMPLOYEE
   OR CONTRACTOR, in both his personal
18 and representative capacities,
19
                Defendants.
20
21       Before the Court is the parties’ Stipulated Motion to Amend Complaint.
22 ECF No. 16. The Court finds good cause to grant the motion.
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER GRANTING STIPULATED MOTION TO AMEND COMPLAINT ^
     1
 1 Accordingly, IT IS HEREBY ORDERED:
 2       1. The Stipulated Motion to Amend Complaint. ECF No. 16, is GRANTED.
 3 Plaintiffs Proposed First Amended Complaint, ECF No. 16-1, is ACCEPTED.
 4       2. Defendants shall have 21 days after the filing of Plaintiffs’ First
 5 Amended Complaint to file any response thereto.
 6       3. Plaintiffs’ Motion to Expedite, ECF No. 17, is GRANTED.
 7        4. Defendants’ Motion to Dismiss Defendants for Lack of Jurisdiction, ECF
 8 No. 9, is DENIED as moot.
 9       IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
10 this Order, provide copies to counsel, and DOCKET Plaintiffs’ First Amended
11 Complaint located at ECF No. 16-1.
12       DATED this 17th day of December 2018.
13
14
15
16
17
18
19
20
                                                   Stanley A. Bastian
                                                United States District Judge
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION TO AMEND COMPLAINT ^
     2
